Citation Nr: 0208303	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  00-10 896	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to restoration of special monthly pension based a 
need for regular aid and attendance, from January 1, 2000 to 
February 12, 2001.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Osborne, Counsel



INTRODUCTION

The veteran had active military service from February 1971 to 
February 1973.

In a letter of July 1999, the veteran was notified by a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
it was proposed to discontinue his special monthly pension 
based on the need for regular aid and attendance because it 
had been determined the veteran was no longer considered 
blind for VA purposes.  In a September 1999 rating action, a 
decision was made that special monthly pension was 
discontinued, effective December 1, 1999.  The veteran 
perfected an appeal of this decision.  However, by a separate 
rating decision dated in December 2001, the RO found that the 
September 1999 rating action, in discontinuing the award of 
special monthly pension effective from December 1, 1999, was 
clearly and unmistakably erroneous, noting that the veteran 
was not provided notice of the proposed action until October 
1999.  Accordingly, the RO amended the previously assigned 
effective date to reflect that the award of special monthly 
pension was discontinued effective from December 31, 1999, 
and that such benefit was restored effective from February 
13, 2002.  The veteran continues to appeal for restoration of 
special monthly pension based on the need for regular aid and 
attendance for the period from January 1, 2000 to February 
12, 2001.


FINDING OF FACT

From January 1, 2000 to February 12, 2001, the evidence of 
record demonstrates that, although there was a slight, 
temporary improvement in the veteran's visual acuity, he 
experienced physical difficulties which rendered him unable 
to protect himself from the hazards or dangers of daily 
living.





CONCLUSION OF LAW

The criteria for restoration of special monthly pension based 
on the need for regular aid attendance of another person have 
been met, for the period from January 1, 2000 to February 12, 
2001.  38 U.S.C.A. § 1155, 1502, 1521 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.105(f), 3.351, 3.152 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran contends that although he had slight temporary 
improvement in vision with lens implantation, he was still in 
total need of assistance in the activities of daily living.  
In this regard, the veteran maintains the he remained limited 
in his ability to function as a result of his decreased 
vision, in that he was constantly falling down, could not 
leave the house without assistance, or use the stove.  
Moreover, he asserts that VA treatment reports reflect that 
the his visual prognosis was guarded, and that in light of 
the failed surgical attempts to correct his visual acuity, he 
feels that he should have his special monthly pension 
benefits reinstated.

A report of VA examination, dated in March 1997, revealed the 
veteran had an ocular history that included having severe 
alkali burns to both eyes in June 1996.  Upon examination, 
the veteran had visual acuity of the right eye of count 
fingers at five feet and in the left eye his visual acuity 
was count fingers at four feet.  It was reported that the 
veteran had constricted fields greater in the left than the 
right.  The RO noted that the need for regular aid and 
attendance is determined to exist when the claimant is blind 
in both eyes, having visual acuity of 5/200 or less, or has 
contraction of the visual field to 5 degrees or less.

In 1998, the veteran received treatment for eyes.  The 
reports noted the veteran was status post chemical alkali 
burns of both eyes and status post stem cell transplant of 
the right eye in March 1998.  In 1998, his visual acuity of 
the right eye and left eye fluctuated.  During this time, 
visual acuity of the right eye was listed as 20/200, 20/60, 
20/100, 20/70 distance and visual acuity of the left eye was 
listed as 20/count finger at 6 inches, hand motion at 3 feet, 
20/count finger at 3 feet, 20/count finger at 4 feet, 
20/count finger at 5 feet, 20/count fingers at 2 feet, and 
20/count fingers at 3 feet

In January 1999, visual acuity was 20/80 of the right eye and 
20/hand motion of the left eye.  In February 1999, 
examination of the eyes revealed the veteran had visual 
acuity of 20/200 of the right eye and 20/hand motion of the 
left eye.  A March 1999 report showed that the right eye had 
visual acuity of 20/70 and the left eye visual acuity was 
20/count fingers at 3 feet.

The veteran underwent VA eye examination in May 1999.  The 
examination report noted that in June 1996, the veteran had a 
severe alkali chemical burn to both corneas.  He had poor 
vision since the accident and was followed by VA.  In March 
1998, the veteran underwent a conjunctival graft in the right 
eye.  Examination revealed the veteran had corrected visual 
acuity of 20/100 of the right eye, and count fingers at 2 
feet in the left eye.  The impression was dense corneal 
scarring and pannus, secondary to alkali burns.

VA outpatient records covering the period of July 1999 to 
November 1999, contains a September 1999 report, which shows 
the veteran had visual acuity of the right eye of 20/200, and 
visual acuity of the left eye was 20/hand motion.  Additional 
record dated in September 1999, indicate that his left eye 
had visual acuity of count fingers at 3 feet.  An October 
1999 outpatient treatment report reveal the right eye had 
visual acuity of 20/200 and his left eye was 20/ count 
fingers at 2 feet.  When treated in November 1999, it was 
noted that on last VA examination the veteran had right eye 
visual acuity of 20/200 and left eye vision of count fingers 
at 3 feet.  The examiner stated that on that visit, the 
veteran's acuity was worse at 20/400.  Reports dated in 
December 1999 reveal right eye vision of 20/400 and left eye 
vision of 20/count fingers, and on another occasion his left 
eye had vision of 20/hand motion.

Outpatient treatment reports from January to June 2000 show 
that in January 2000, the veteran's right eye vision was 
20/400, and his left eye vision was 20/hand movement.  The 
veteran underwent a limbal stem cell transplant of the left 
eye in February 2000.  The operation report noted that the 
veteran had a history of alkali injury to both eyes resulting 
in severe corneal and conjunctival scarring.  The surgeon 
noted that the veteran had undergone one prior limbal stem 
cell transplant in the right eye.  The surgeon stated that 
the veteran had extremely poor vision in the left eye which 
limited his activities of daily living.  Following the 
surgery, the veteran, in February 2000, had bilateral vision 
of 20/400, right eye vision of 20/200, and left eye vision of 
20/400, and 20/count fingers at 5 feet.  In March 2000, his 
visual acuity of the right eye was 20/400, and his left eye 
vision was noted to be 20/count fingers at 3 feet, and 
20/count fingers at 5 feet.  When examined in April 2000, the 
right eye had vision of 20/200 and the left eye vision was 
20/count fingers at 3 feet.  A May 2000 medical report shows 
that his right eye vision was 20/200, and his left eye vision 
was 20/count fingers at 3 feet and 4 feet.  June 2000 visual 
acuity studies revealed the veteran's right eye had vision of 
20/200 and the left eye had vision of 20/count fingers.  

On February 2001 VA general examination an assessment of 
status post alkaline burns with concurrent blindness was 
given.  A February 2001 VA eye examination reveals that the 
veteran received severe alkaloid burns to both corneas in 
1996 and was treated in the eye clinic since the injury.  He 
had stem cell corneal graft in 1998 and 1999.  Best corrected 
acuity of the right and left eye was count fingers at 2 feet.  
The impression was corneal scarring secondary to injury in 
1996.


II.  Veterans Claims Assistance Act (VCAA)

Initially, the Board notes that during the pendency of the 
appeal the Veterans' Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This legislation is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  This liberalizing law is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the veteran was provided a copy of 
the September 1999 rating decision and was issued a Statement 
of the Case in November 1999 and Supplemental Statement of 
Cases dated in March 2000, July 2000, December 2001 and 
January 2002.  These documents provided notification of the 
information and medical evidence necessary to substantiate 
this claim.  VA has also made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  The 
veteran has been afforded examinations in 1999 and 2001.  
Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran, and adjudication 
of this appeal poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


III.  Analysis

The veteran received special monthly compensation based on 
the need for regular aid and attendance from September 18, 
1996 to December 31, 1999.  His special monthly pension based 
on the need for regular aid and attendance was reinstated on 
February 13, 2001.  Thus, the question before the Board is 
whether a discontinuance of special monthly pension based on 
the need for regular aid and attendance from January 1, 2000 
to February 12, 2001 was proper.

Where a change in disability or employability warrants a 
reduction or discontinuance of pension payments currently 
being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons therefor, and will be given 60 
days for the presentation of additional evidence to show that 
pension benefits should be continued at their present level.  
Unless otherwise provided in paragraph (I) of this section, 
if additional evidence is not received within that period, 
final rating action will be taken and the award will be 
reduced or discontinued effective the last day of the month 
in which the final rating action is approved.  38 C.F.R. 
§ 3.105(f).  

The procedural requirements of 38 C.F.R. § 3.105(f) have been 
satisfied in the instant case.  In June 1999, the RO issued a 
rating decision proposing to discontinue the veteran's 
special monthly pension based on the need for regular aid and 
attendance.  The RO gave reasons and basis for their 
proposal.  The veteran was provided notice of the proposal 
and was given 60 days to submit evidence supporting a finding 
that the discontinuance was not warranted.  

Under the laws administered by VA, increased pension benefits 
are payable to a veteran who needs regular aid and 
attendance.  38 U.S.C.A. § 1521(d) (West 1991); 38 C.F.R. 
§ 3.351(a)(1) (2001).  The veteran is in need of regular aid 
and attendance of another person if he is helpless or is so 
nearly helpless as to require the regular aid and assistance 
of another person.  The criteria for establishing the need 
for aid and attendance includes consideration of whether the 
veteran is blind or is so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or if 
the veteran is a patient in a nursing home because of 
incapacity; or if the veteran establishes a factual need for 
aid and attendance under criteria set forth in 38 C.F.R. 
§ 3.352(a).

Determinations as to factual need for aid and attendance must 
be based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the veteran to 
dress or undress himself or to keep himself ordinarily clean 
and presentable, frequent need to adjust prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid, inability to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care and assistance on a regular basis to protect the veteran 
from hazards or dangers incident to his daily environment.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular functions which the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that such 
evidence establish that the veteran is so helpless as to need 
the regular aid and attendance, and not that there be a 
constant need.  38 C.F.R. § 3.352(a).  

In the instant case, the medical evidence includes the 
findings from a March 1997 VA examination.  On March 1997 VA 
examination, the veteran was found to have best corrected 
visual acuity of count fingers at 5 feet of the right eye and 
4 feet in the left eye.  Additional medical reports, dated in 
2000 and 2001, show that the veteran's right eye had visual 
acuity of 20/200 and 20/400 and his left eye had visual 
acuity of hand movements and count fingers between 3 to 5 
feet.  While it appears that there was slight improvement in 
the veteran's visual acuity, such improvement was the result 
of surgeries in 1998 and 2000, which had no long-lasting 
corrective effect.  The surgeries failed to correct the 
damage (blindness) of the eyes.  The veteran's return to 
blindness shortly following the surgical procedures is 
indicative of the fact that overall improvement in the 
residuals of his eye injury (blindness) had actually not 
taken place.  (See February 2001 VA examination report).

Additionally, in July 1999 and April 2000, the veteran stated 
that his decreased vision required the assistance of others 
as he was unable to perform routine daily activities.  The 
veteran stated that he needed his family in order to cross 
the street or leave his home and that he would fall down due 
to his decreased vision.  Although the veteran's statements 
seem to suggest that he is able to perform some functions of 
self-care, the Board notes that in February 2000, the 
veteran's surgeon opined that the veteran's vision in the 
left eye was extremely poor and limited his activities of 
daily living.  One of the criteria for determining whether 
there is a need for regular aid and attendance is that the 
individual be physically incapacitated, requiring care or 
assistance on a regular basis to protect him or her from 
hazards or dangers incident to his or her daily environment.  
The surgeon's medical opinion is uncontradicted by the 
evidence taken as a whole.  Also, the veteran has submitted 
what the Board considers to be credible statements regarding 
the assistance he needs so that he can be protected from 
dangers incident to his daily environment.  The Board finds 
that the veteran's situation satisfied the requirement of 
needing regular aid and attendance during the period from 
January 1, 2000 to February 12, 2001.


ORDER

Restoration of special monthly pension on account of the need 
for regular aid and attendance, for the period from January 
1, 2000 to February 12, 2001, is granted.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

